 

CURAGEN CORPORATION

AMENDED AND RESTATED

(Effective February 15, 2003)

1997 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN

 

1.   DEFINITIONS.

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this CuraGen Corporation 1997 Employee, Director and
Consultant Stock Plan, have the following meanings:

 

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.

 

Affiliate means a corporation, which for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

 

Board of Directors means the Board of Directors of the Company.

 

Code means the United States Internal Revenue Code of 1986, as amended.

 

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan.

 

Common Stock means shares of the Company’s voting common stock, $.01 par value
per share.

 

Company means CuraGen Corporation, a Delaware corporation.

 

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

Fair Market Value of a Share of Common Stock means:

 

(1)    If the Common Stock is listed on a national securities exchange or traded
in the over-the-counter market and sales prices are regularly reported for the
Common Stock, the closing or last price of the Common Stock on the Composite
Tape or other comparable reporting system for the trading day immediately
preceding the applicable date;



--------------------------------------------------------------------------------

 

(2)    If the Common Stock is not traded on a national securities exchange but
is traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded immediately preceding the applicable date; and

 

(3)    If the Common Stock is neither listed on a national securities exchange
nor traded in the over-the-counter market, such value as the Administrator, in
good faith, shall determine.

 

ISO means an option meant to qualify as an incentive stock option under Section
422 of the Code.

 

Key Employee means an employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

 

Non-Qualified Option means an option which is not intended to qualify as an ISO.

 

Option means an ISO or Non-Qualified Option granted under the Plan.

 

Option Agreement means an agreement between the Company and a Participant
delivered pursuant to the Plan, in such form as the Administrator shall approve.

 

Participant means a Key Employee, director or consultant to whom one or more
Stock Rights are granted under the Plan. As used herein, “Participant” shall
include “Participant’s Survivors” where the context requires.

 

Plan means this CuraGen Corporation 1997 Employee, Director and Consultant Stock
Plan, as Amended and Restated.

 

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

 

Stock Grant means a grant by the Company of Shares under the Plan.

 

2



--------------------------------------------------------------------------------

 

Stock Grant Agreement means an agreement between the Company and a Participant
delivered pursuant to the Plan, in such form as the Administrator shall approve.

 

Stock Right means a right to Shares of the Company granted pursuant to the Plan
— an ISO, a Non-Qualified Option or a Stock Grant.

 

Survivors means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

 

2.   PURPOSES OF THE PLAN.

 

The Plan is intended to encourage ownership of Shares by Key Employees and
directors of and certain consultants to the Company in order to attract such
people, to induce them to work for the benefit of the Company or of an Affiliate
and to provide additional incentive for them to promote the success of the
Company or of an Affiliate. The Plan provides for the granting of ISOs,
Non-Qualified Options and Stock Grants.

 

3.   SHARES SUBJECT TO THE PLAN.

 

The number of Shares which may be issued from time to time pursuant to this Plan
shall be 7,000,000 or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 23 of the Plan.

 

If an Option ceases to be “outstanding”, in whole or in part, or if the Company
shall reacquire any Shares issued pursuant to a Stock Grant, the Shares which
were subject to such Option and any Shares so reacquired by the Company shall be
available for the granting of other Stock Rights under the Plan. Any Option
shall be treated as “outstanding” until such Option is exercised in full, or
terminates or expires under the provisions of the Plan, or by agreement of the
parties to the pertinent Option Agreement.

 

4.   ADMINISTRATION OF THE PLAN.

 

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Subject to the provisions of the
Plan, the Administrator is authorized to:

 

  a.   Interpret the provisions of the Plan or of any Option or Stock Grant and
to make all rules and determinations, which it deems necessary or advisable for
the administration of the Plan;

 

3



--------------------------------------------------------------------------------

 

  b.   Determine which employees of the Company or of an Affiliate shall be
designated as Key Employees and which of the Key Employees, directors and
consultants shall be granted Stock Rights;

 

  c.   Determine the number of Shares for which a Stock Right or Stock Rights
shall be granted, provided, however, that in no event shall Stock Rights with
respect to more than 750,000 shares be granted to any Participant in any fiscal
year; and

 

  d.   Specify the terms and conditions upon which a Stock Right or Stock Rights
may be granted;

 

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs. Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee.

 

5.   ELIGIBILITY FOR PARTICIPATION.

 

The Administrator will, in its sole discretion, name the Participants in the
Plan, provided, however, that each Participant must be a Key Employee, director
or consultant of the Company or of an Affiliate at the time a Stock Right is
granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an employee, director or consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the delivery of the Agreement
evidencing such Stock Right. ISOs may be granted only to Key Employees.
Non-Qualified Options and Stock Grants may be granted to any Key Employee,
director or consultant of the Company or an Affiliate. The granting of any Stock
Right to any individual shall neither entitle that individual to, nor disqualify
him or her from, participation in any other grant of Stock Rights.

 

6.   TERMS AND CONDITIONS OF OPTIONS.

 

Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant. The Administrator may provide that Options be granted
subject to such conditions as the Administrator may deem appropriate including,
without limitation, subsequent approval by the shareholders of the Company of
this Plan or any amendments thereto. The Option Agreements shall be subject to
at least the following terms and conditions:

 

4



--------------------------------------------------------------------------------

 

A.   Non-Qualified Options: Each Option intended to be a Non-Qualified Option
shall be subject to the terms and conditions which the Administrator determines
to be appropriate and in the best interest of the Company, subject to the
following minimum standards for any such Non-Qualified Option:

 

  a.   Option Price: Each Option Agreement shall state the option price (per
share) of the Shares covered by each Option, which option price shall be
determined by the Administrator but shall not be less than the par value per
share of Common Stock.

 

  b.   Each Option Agreement shall state the number of Shares to which it
pertains;

 

  c.   Each Option Agreement shall state the date or dates on which it first is
exercisable and the date after which it may no longer be exercised, and may
provide that the Option rights accrue or become exercisable in installments over
a period of months or years, or upon the occurrence of certain conditions or the
attainment of stated goals or events; and

 

  d.   Exercise of any Option may be conditioned upon the Participant’s
execution of a Share purchase agreement in form satisfactory to the
Administrator providing for certain protections for the Company and its other
shareholders, including requirements that:

 

  i.   The Participant’s or the Participant’s Survivors’ right to sell or
transfer the Shares may be restricted; and

 

  ii.   The Participant or the Participant’s Survivors may be required to
execute letters of investment intent and must also acknowledge that the Shares
will bear legends noting any applicable restrictions.

 

  e.  

Directors’ Options: Each director of the Company who is serving on the Board of
Directors on October 6, 1997 and who is not an employee of or consultant to the
Company or any Affiliate, shall be granted a Non-Qualified Option to purchase
5,000 Shares as of such date. Each director of the Company who is elected or
appointed to the Board of Directors after October 6, 1997 and before March 31,
2000, and who is not an employee of or consultant to the Company or any
Affiliate, upon first being elected or appointed to the Board of Directors,
shall be granted a Non-Qualified Option to purchase 20,000 Shares as of the date
of election or appointment. Each director of the Company who is elected or
appointed to the Board of Directors after March 30, 2000, and who is not an
employee of or consultant to the Company or any Affiliate, upon first being
elected or appointed to the Board of Directors, shall be granted a Non-Qualified
Option to purchase 20,000 Shares as of the date of election

 

5



--------------------------------------------------------------------------------

 

or appointment. Each Option described in the foregoing two sentences shall (i)
have an exercise price equal to the Fair Market Value (per share) of the Shares
on the date of grant of the Option, (ii) have a term of ten years, and (iii)
become cumulatively exercisable as follows: (x) one-third shall vest immediately
on the date of grant, (y) one-third shall vest on the first anniversary of the
date of grant, and (z) one-third shall vest on the second anniversary of the
date of grant.

 

         Immediately following the 1998 annual meeting of stockholders (or
special meeting in lieu of an annual meeting), and until the 1999 annual meeting
of stockholders, each Continuing Director (as defined below) will be granted a
Non-Qualified Option to purchase 5,000 Shares. Immediately following the 1999
annual meeting of stockholders (or special meeting in lieu of an annual
meeting), and until the 2000 annual meeting of stockholders, each Continuing
Director (as defined below) will be granted a Non-Qualified Option to purchase
7,500 Shares. Immediately following the 2000 annual meeting of stockholders (or
special meeting in lieu of an annual meeting), and until the 2003 annual meeting
of stockholders, each Continuing Director (as defined below) will be granted a
Non-Qualified Option to purchase 7,500 Shares. Immediately following each annual
meeting of stockholders (or special meeting in lieu of an annual meeting),
commencing with the 2003 annual meeting, each Continuing Director (as defined
below) will be granted a Non-Qualified Option to purchase 10,000 Shares. As used
herein, the term “Continuing Director” shall mean a director who (i) is serving
as a director immediately following such annual or special meeting but was not
first elected at such annual or special meeting, (ii) has been in continued and
uninterrupted service as a director of the Company since his or her initial
election or appointment and (iii) is not an employee of or consultant to the
Company or any Affiliate. Each such annual Option shall (i) have an exercise
price equal to the Fair Market Value (per share) of the Shares on the date of
grant of the Option, (ii) have a term of ten years, and (iii) be immediately
exercisable in full.

 

        

Each director of the Company who is appointed to serve as the Lead Outside
Director, and who is not an employee of or consultant to the Company or any
Affiliate, shall be granted a prorated annual Non-Qualified Option to purchase
2,500 Shares as of such date, the proration to be calculated from date of
appointment through to date of the next annual meeting of stockholders (or
special meeting in lieu of an annual meeting). Thereafter, immediately following
each annual meeting of stockholders (or special meeting in lieu of an annual
meeting), commencing with the 2003 annual meeting, each Continuing Lead Outside
Director will be granted a Non-Qualified Option to purchase 2,500 Shares. Each
such annual Option shall (i) have an exercise price equal to the Fair Market
Value (per share)

 

6



--------------------------------------------------------------------------------

 

of the Shares on the date of grant of the Option, (ii) have a term of ten years,
and (iii) be immediately exercisable in full.

 

         Any director entitled to receive an Option under this subparagraph may
elect to decline the Option.

 

Except as otherwise provided in the pertinent Option Agreement, if a director
who receives Options pursuant to this subparagraph:

 

  a.   ceases to be a member of the Board of Directors for any reason other than
death or Disability, any then unexercised Options granted to such director may
be exercised by the director within a period of three (3) months after the date
the director ceases to be a member of the Board of Directors, but only to the
extent of the number of Shares with respect to which the Options are exercisable
on the date the director ceases to be a member of the Board of Directors, and in
no event later than the expiration date of the Option; or

 

  b.   ceases to be a member of the Board of Directors by reason of his or her
death or Disability, any then unexercised Options granted to such director may
be exercised by the director (or by the director’s personal representative, or
the director’s Survivors) within a period of one (1) year after the date the
director ceases to be a member of the Board of Directors, but only to the extent
of the number of Shares with respect to which the Options are exercisable on the
date the director ceases to be a member of the Board of Directors, and in no
event later than the expiration date of the Option.

 

B.   ISOs: Each Option intended to be an ISO shall be issued only to a Key
Employee and be subject to at least the following terms and conditions, with
such additional restrictions or changes as the Administrator determines are
appropriate but not in conflict with Section 422 of the Code and relevant
regulations and rulings of the Internal Revenue Service:

 

  a.   Minimum standards: The ISO shall meet the minimum standards required of
Non-Qualified Options, as described in Paragraph 6(A) above, except clauses (a)
and (e) thereunder.

 

  b.   Option Price: Immediately before the Option is granted, if the
Participant owns, directly or by reason of the applicable attribution rules in
Section 424(d) of the Code:

 

  i.  

Ten percent (10%) or less of the total combined voting power of all classes of
stock of the Company or an Affiliate, the Option price

 

7



--------------------------------------------------------------------------------

 

per share of the Shares covered by each Option shall not be less than one
hundred percent (100%) of the Fair Market Value per share of the Shares on the
date of the grant of the Option.

 

  ii.   More than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or an Affiliate, the Option price per share of
the Shares covered by each Option shall not be less than one hundred ten percent
(110%) of the said Fair Market Value on the date of grant.

 

  c.   Term of Option: For Participants who own

 

  i.   Ten percent (10%) or less of the total combined voting power of all
classes of stock of the Company or an Affiliate, each Option shall terminate not
more than ten (10) years from the date of the grant or at such earlier time as
the Option Agreement may provide.

 

  ii.   More than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or an Affiliate, each Option shall terminate not
more than five (5) years from the date of the grant or at such earlier time as
the Option Agreement may provide.

 

  d.   Limitation on Yearly Exercise: The Option Agreements shall restrict the
amount of Options which may be exercisable in any calendar year (under this or
any other ISO plan of the Company or an Affiliate) so that the aggregate Fair
Market Value (determined at the time each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by the Participant in
any calendar year does not exceed one hundred thousand dollars ($100,000),
provided that this subparagraph (d) shall have no force or effect if its
inclusion in the Plan is not necessary for Options issued as ISOs to qualify as
ISOs pursuant to Section 422(d) of the Code.

 

7.   TERMS AND CONDITIONS OF STOCK GRANTS.

 

Each offer of a Stock Grant to a Participant shall state the date prior to which
the Stock Grant must be accepted by the Participant, and the principal terms of
each Stock Grant shall be set forth in a Stock Grant Agreement, duly executed by
the Company and, to the extent required by law or requested by the Company, by
the Participant. The Stock Grant Agreement shall be in a form approved by the
Administrator and shall contain terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company, subject to
the following minimum standards:

 

  (a)  

Each Stock Grant Agreement shall state the purchase price (per share), if any,
of the Shares covered by each Stock Grant, which purchase price shall be
determined

 

8



--------------------------------------------------------------------------------

 

by the Administrator but shall not be less than the minimum consideration
required by the Delaware General Corporation Law on the date of the grant of the
Stock Grant;

 

  (b)   Each Stock Grant Agreement shall state the number of Shares to which the
Stock Grant pertains; and

 

  (c)   Each Stock Grant Agreement shall include the terms of any right of the
Company to reacquire the Shares subject to the Stock Grant, including the time
and events upon which such rights shall accrue and the purchase price therefor,
if any.

 

8.   EXERCISE OF OPTIONS AND ISSUE OF SHARES.

 

An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee, together with provision for
payment of the full purchase price in accordance with this Paragraph for the
Shares as to which the Option is being exercised, and upon compliance with any
other condition(s) set forth in the Option Agreement. Such written notice shall
be signed by the person exercising the Option, shall state the number of Shares
with respect to which the Option is being exercised and shall contain any
representation required by the Plan or the Option Agreement. Payment of the
purchase price for the Shares as to which such Option is being exercised shall
be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock
having a Fair Market Value equal as of the date of the exercise to the cash
exercise price of the Option and held for at least six months, or (c) at the
discretion of the Administrator, by delivery of the grantee’s personal note for
full or partial recourse, bearing interest payable not less than annually at not
less than the greater of the market interest rate or 100% of the applicable
Federal rate, on the date of exercise, as defined in Section 1274(d) of the
Code, or (d) at the discretion of the Administrator, in accordance with a
cashless exercise program established with a securities brokerage firm, and
approved by the Administrator, or (e) at the discretion of the Administrator, by
any combination of (a), (b), (c), and (d) above. Notwithstanding the foregoing,
the Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.

 

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be). In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance. The Shares
shall, upon delivery, be evidenced by an appropriate certificate or certificates
for fully paid, non-assessable Shares.

 

The Administrator shall have the right to accelerate the date of exercise of any
installment of any Option; provided that the Administrator shall not accelerate
the exercise date of any

 

9



--------------------------------------------------------------------------------

installment of any Option granted to any Key Employee as an ISO (and not
previously converted into a Non-Qualified Option pursuant to Paragraph 26) if
such acceleration would violate the annual vesting limitation contained in
Section 422(d) of the Code, as described in Paragraph 6.B.d.

 

The Administrator may, in its discretion, amend any term or condition of an
outstanding Option provided (i) such term or condition as amended is permitted
by the Plan, (ii) any such amendment shall be made only with the consent of the
Participant to whom the Option was granted, or in the event of the death of the
Participant, the Participant’s Survivors, if the amendment is adverse to the
Participant, and (iii) any such amendment of any ISO shall be made only after
the Administrator, after consulting the counsel for the Company, determines
whether such amendment would constitute a “modification” of any Option which is
an ISO (as that term is defined in Section 424(h) of the Code) or would cause
any adverse tax consequences for the holder of such ISO.

 

9.   ACCEPTANCE OF STOCK GRANT AND ISSUE OF SHARES.

 

A Stock Grant (or any part or installment thereof) shall be accepted by
executing the Stock Grant Agreement and delivering it to the Company at its
principal office address, together with provision for payment of the full
purchase price, if any, in accordance with this Paragraph for the Shares as to
which such Stock Grant is being accepted, and upon compliance with any other
conditions set forth in the Stock Grant Agreement. Payment of the purchase price
for the Shares as to which such Stock Grant is being accepted shall be made (a)
in United States dollars in cash or by check, or (b) at the discretion of the
Administrator, through delivery of shares of Common Stock held for at least six
months and having a fair market value equal as of the date of acceptance of the
Stock Grant to the purchase price of the Stock Grant determined in good faith by
the Administrator, or (c) at the discretion of the Administrator, by delivery of
the grantee’s personal note, for full or partial recourse, bearing interest
payable not less than annually at no less than 100% of the applicable Federal
rate, as defined in Section 1274(d) of the Code, or (d) at the discretion of the
Administrator, by any combination of (a), (b) and (c) above.

 

The Company shall then reasonably promptly deliver the Shares as to which such
Stock Grant was accepted to the Participant (or to the Participant’s Survivors,
as the case may be), subject to any escrow provision set forth in the Stock
Grant Agreement. In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance.

 

The Administrator may, in its discretion, amend any term or condition of an
outstanding Stock Grant or Stock Grant Agreement provided (i) such term or
condition as amended is permitted by the Plan, and (ii) any such amendment shall
be made only with the consent of the Participant to whom the Stock Grant was
made, if the amendment is adverse to the Participant.

 

10



--------------------------------------------------------------------------------

 

10.   RIGHTS AS A SHAREHOLDER.

 

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right, except after
due exercise of the Option or acceptance of the Stock Grant and tender of the
full purchase price, if any, for the Shares being purchased pursuant to such
exercise or acceptance and registration of the Shares in the Company’s share
register in the name of the Participant.

 

11.   ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.

 

By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as otherwise determined by the Administrator and set forth
in the applicable Option Agreement or Stock Grant Agreement. Notwithstanding the
foregoing an ISO transferred except in compliance with clause (i) above shall no
longer qualify as an ISO. The designation of a beneficiary of a Stock Right by a
Participant shall not be deemed a transfer prohibited by this Paragraph. Except
as provided above, a Stock Right shall only be exercisable or may only be
accepted, during the Participant’s lifetime, by such Participant (or by his or
her legal representative) and shall not be assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.

 

12.   EFFECT ON OPTIONS OF TERMINATION OF SERVICE OTHER THAN “FOR CAUSE” OR
DEATH OR DISABILITY.

 

Except as otherwise provided in the pertinent Option Agreement in the event of a
termination of service (whether as an employee, director or consultant) with the
Company or an Affiliate before the Participant has exercised an Option, the
following rules apply:

 

  a.   A Participant who ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than termination “for cause”,
Disability, or death for which events there are special rules in Paragraphs 13,
14, and 15, respectively), may exercise any Option granted to him or her to the
extent that the Option is exercisable on the date of such termination of
service, but only within such term as the Administrator has designated in the
pertinent Option Agreement.

 

  b.  

Except as provided in subparagraph (c) below, or Paragraph 14 or 15, in no event
may an Option Agreement provide, if an Option is intended to be an ISO, that the

 

11



--------------------------------------------------------------------------------

 

time for exercise be later than three (3) months after the Participant’s
termination of employment.

 

  c.   The provisions of this Paragraph, and not the provisions of Paragraph 14
or 15, shall apply to a Participant who subsequently becomes Disabled or dies
after the termination of employment, director status or consultancy, provided,
however, in the case of a Participant’s Disability or death within three (3)
months after the termination of employment, director status or consultancy, the
Participant or the Participant’s Survivors may exercise the Option within one
(1) year after the date of the Participant’s termination of employment, but in
no event after the date of expiration of the term of the Option.

 

  d.   Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the Board of
Directors determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute “cause”,
then such Participant shall forthwith cease to have any right to exercise any
Option.

 

  e.   A Participant to whom an Option has been granted under the Plan who is
absent from work with the Company or with an Affiliate because of temporary
disability (any disability other than a permanent and total Disability as
defined in Paragraph 1 hereof), or who is on leave of absence for any purpose,
shall not, during the period of any such absence, be deemed, by virtue of such
absence alone, to have terminated such Participant’s employment, director status
or consultancy with the Company or with an Affiliate, except as the
Administrator may otherwise expressly provide.

 

  f.   Except as required by law or as set forth in the pertinent Option
Agreement, Options granted under the Plan shall not be affected by any change of
a Participant’s status within or among the Company and any Affiliates, so long
as the Participant continues to be an employee, director or consultant of the
Company or any Affiliate.

 

13.   EFFECT ON OPTIONS OF TERMINATION OF SERVICE “FOR CAUSE”.

 

Except as otherwise provided in the pertinent Option Agreement, the following
rules apply if the Participant’s service (whether as an employee, director or
consultant) with the Company or an Affiliate is terminated “for cause” prior to
the time that all his or her outstanding Options have been exercised:

 

  a.   All outstanding and unexercised Options as of the time the Participant is
notified his or her service is terminated “for cause” will immediately be
forfeited.

 

12



--------------------------------------------------------------------------------

 

  b.   For purposes of this Plan, “cause” shall include (and is not limited to)
dishonesty with respect to the Company or any Affiliate, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, and conduct substantially prejudicial to the business
of the Company or any Affiliate. The determination of the Administrator as to
the existence of “cause” will be conclusive on the Participant and the Company.

 

  c.   “Cause” is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of “cause” occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service
but prior to the exercise of an Option, that either prior or subsequent to the
Participant’s termination the Participant engaged in conduct which would
constitute “cause”, then the right to exercise any Option is forfeited.

 

  d.   Any definition in an agreement between the Participant and the Company or
an Affiliate, which contains a conflicting definition of “cause” for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to such Participant.

 

14.   EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in the pertinent Option Agreement, a Participant
who ceases to be an employee, director or consultant of the Company or of an
Affiliate by reason of Disability may exercise any Option granted to such
Participant:

 

  a.   To the extent exercisable but not exercised on the date of Disability;
and

 

  b.   In the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion of any additional rights as would have accrued had
the Participant not become Disabled prior to the end of the accrual period which
next ends following the date of Disability. The proration shall be based upon
the number of days of such accrual period prior to the date of Disability.

 

A Disabled Participant may exercise such rights only within a period of not more
than one (1) year after the date of the Participant’s termination of employment,
directorship or consultancy, as the case may be, notwithstanding that the
Participant might have been able to exercise the Option as to some or all of the
Shares on a later date if the Participant had not become disabled and had
continued to be an employee, director or consultant or, if earlier, within the
originally prescribed term of the Option.

 

The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be

 

13



--------------------------------------------------------------------------------

used for such determination). If requested, the Participant shall be examined by
a physician selected or approved by the Administrator, the cost of which
examination shall be paid for by the Company.

 

15.   EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in the pertinent Option Agreement, in the event of
the death of a Participant while the Participant is an employee, director or
consultant of the Company or of an Affiliate, such Option may be exercised by
the Participant’s Survivors:

 

  a.   To the extent exercisable but not exercised on the date of death; and

 

  b.   In the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion of any additional rights which would have accrued
had the Participant not died prior to the end of the accrual period which next
ends following the date of death. The proration shall be based upon the number
of days of such accrual period prior to the Participant’s death.

 

If the Participant’s Survivors wish to exercise the Option, they must take all
necessary steps to exercise the Option within one (1) year after the date of
death of such Participant, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
he or she had not died and had continued to be an employee, director or
consultant or, if earlier, within the originally prescribed term of the Option.

 

16.   EFFECT OF TERMINATION OF SERVICE ON STOCK GRANTS.

 

In the event of a termination of service (whether as an employee, director or
consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant, such offer shall terminate.

 

For purposes of this Paragraph 16 and Paragraph 17 below, a Participant to whom
a Stock Grant has been offered under the Plan who is absent from work with the
Company or with an Affiliate because of temporary disability (any disability
other than a permanent and total Disability as defined in Paragraph 1 hereof),
or who is on leave of absence for any purpose, shall not, during the period of
any such absence, be deemed, by virtue of such absence alone, to have terminated
such Participant’s employment, director status or consultancy with the Company
or with an Affiliate, except as the Administrator may otherwise expressly
provide.

 

In addition, for purposes of this Paragraph 16 and Paragraph 17 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an employee, director
or consultant of the Company or any Affiliate.

 

14



--------------------------------------------------------------------------------

 

17.   EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE OTHER THAN “FOR CAUSE” OR
DEATH OR DISABILITY.

 

Except as otherwise provided in the pertinent Stock Grant Agreement, in the
event of a termination of service (whether as an employee, director or
consultant), other than termination “for cause,” Disability, or death for which
events there are special rules in Paragraphs 18, 19, and 20, respectively,
before all Company rights of repurchase shall have lapsed, then the Company
shall have the right to repurchase that number of Shares subject to a Stock
Grant as to which the Company’s repurchase rights have not lapsed.

 

18.   EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE “FOR CAUSE”.

 

Except as otherwise provided in the pertinent Stock Grant Agreement, the
following rules apply if the Participant’s service (whether as an employee,
director or consultant) with the Company or an Affiliate is terminated “for
cause”:

 

  a.   All Shares subject to any Stock Grant shall be immediately subject to
repurchase by the Company at the purchase price, if any, thereof.

 

  b.   For purposes of this Plan, “cause” shall include (and is not limited to)
dishonesty with respect to the employer, insubordination, substantial
malfeasance or non-feasance of duty, unauthorized disclosure of confidential
information, and conduct substantially prejudicial to the business of the
Company or any Affiliate. The determination of the Administrator as to the
existence of “cause” will be conclusive on the Participant and the Company.

 

  c.   “Cause” is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of “cause” occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service,
that either prior or subsequent to the Participant’s termination the Participant
engaged in conduct which would constitute “cause,” then the Company’s right to
repurchase all of such Participant’s Shares shall apply.

 

  d.   Any definition in an agreement between the Participant and the Company or
an Affiliate, which contains a conflicting definition of “cause” for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to such Participant.

 

15



--------------------------------------------------------------------------------

 

19.   EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in the pertinent Stock Grant Agreement, the
following rules apply if a Participant ceases to be an employee, director or
consultant of the Company or of an Affiliate by reason of Disability: to the
extent the Company’s rights of repurchase have not lapsed on the date of
Disability, they shall be exercisable; provided, however, that in the event such
rights of repurchase lapse periodically, such rights shall lapse to the extent
of a pro rata portion of the Shares subject to such Stock Grant as would have
lapsed had the Participant not become Disabled prior to the end of the vesting
period which next ends following the date of Disability. The proration shall be
based upon the number of days of such vesting period prior to the date of
Disability.

 

The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.

 

20.   EFFECT ON STOCK GRANTS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in the pertinent Stock Grant Agreement, the
following rules apply in the event of the death of a Participant while the
Participant is an employee, director or consultant of the Company or of an
Affiliate: to the extent the Company’s rights of repurchase have not lapsed on
the date of death, they shall be exercisable; provided, however, that in the
event such rights of repurchase lapse periodically, such rights shall lapse to
the extent of a pro rata portion of the Shares subject to such Stock Grant as
would have lapsed had the Participant not died prior to the end of the vesting
period which next ends following the date of death. The proration shall be based
upon the number of days of such vesting period prior to the Participant’s death.

 

21.   PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise or acceptance of a Stock Right shall have been effectively registered
under the Securities Act of 1933, as now in force or hereafter amended (the
“1933 Act”), the Company shall be under no obligation to issue the Shares
covered by such exercise unless and until the following conditions have been
fulfilled:

 

16



--------------------------------------------------------------------------------

 

  a.   The person(s) who exercise(s) or accept(s) such Stock Right shall warrant
to the Company, prior to the receipt of such Shares, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing their Shares issued pursuant to such exercise or such
grant:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”

 

  b.   At the discretion of the Administrator, the Company shall have received
an opinion of its counsel that the Shares may be issued upon such particular
exercise or acceptance in compliance with the 1933 Act without registration
thereunder.

 

22.   DISSOLUTION OR LIQUIDATION OF THE COMPANY.

 

Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants which have not been accepted will terminate and become null and void;
provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation.

 

23.   ADJUSTMENTS.

 

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in the pertinent
Option Agreement or Stock Grant Agreement:

 

A.    Stock Dividends and Stock Splits. If (i) the shares of Common Stock shall
be subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, the number of shares of

 

17



--------------------------------------------------------------------------------

 

Common Stock deliverable upon the exercise or acceptance of such Stock Right may
be appropriately increased or decreased proportionately, and appropriate
adjustments may be made in the purchase price per share to reflect such events.
The number of Shares subject to Options to be granted to directors pursuant to
Paragraph 6(A)(e) and the number of Shares subject to the limitation in
Paragraph 4(c) shall also be proportionately adjusted upon the occurrence of
such events.

 

B.    Consolidations or Mergers. If the Company is to be consolidated with or
acquired by another entity in a merger, sale of all or substantially all of the
Company’s assets or otherwise (an “Acquisition”), the Administrator or the board
of directors of any entity assuming the obligations of the Company hereunder
(the “Successor Board”), shall, as to outstanding Options, either (i) make
appropriate provision for the continuation of such Options by substituting on an
equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Acquisition or securities of any successor or acquiring
entity; or (ii) upon written notice to the Participants, provide that all
Options must be exercised (either to the extent then exercisable or, at the
discretion of the Administrator, all Options being made fully exercisable for
purposes of this Subparagraph) at the end of which period the Options shall
terminate; or (iii) terminate all Options in exchange for a cash payment equal
to the excess of the Fair Market Value of the Shares subject to such Options
(either to the extent then exercisable or, at the discretion of the
Administrator, all Options being made fully exercisable for purposes of this
Subparagraph) over the exercise price thereof.

 

With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall either (i) make appropriate provisions for the continuation of such
Stock Grants by substituting on an equitable basis for the Shares then subject
to such Stock Grants either the consideration payable with respect to the
outstanding Shares of Common Stock in connection with the Acquisition or
securities of any successor or acquiring entity; or (ii) upon written notice to
the Participants, provide that all Stock Grants must be accepted (to the extent
then subject to acceptance) within a specified number of days of the date of
such notice, at the end of which period the offer of the Stock Grants shall
terminate; or (iii) terminate all Stock Grants in exchange for a cash payment
equal to the excess of the Fair Market Value of the Shares subject to such Stock
Grants over the purchase price thereof, if any. In addition, in the event of an
Acquisition, the Administrator may waive any or all Company repurchase rights
with respect to outstanding Stock Grants.

 

C.    Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company (other than a transaction described in
Subparagraph B above) pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising or accepting a Stock Right shall be entitled to
receive for the purchase price, if any, paid upon such exercise or acceptance
the securities which would have been received if such Stock Right had been
exercised or accepted prior to such recapitalization or reorganization.

 

18



--------------------------------------------------------------------------------

 

D.    Modification of ISOs. Notwithstanding the foregoing, any adjustments made
pursuant to Subparagraph A, B or C with respect to ISOs shall be made only after
the Administrator, after consulting with counsel for the Company, determines
whether such adjustments would constitute a “modification” of such ISOs (as that
term is defined in Section 424(h) of the Code) or would cause any adverse tax
consequences for the holders of such ISOs. If the Administrator determines that
such adjustments made with respect to ISOs would constitute a modification of
such ISOs, it may refrain from making such adjustments, unless the holder of an
ISO specifically requests in writing that such adjustment be made and such
writing indicates that the holder has full knowledge of the consequences of such
“modification” on his or her income tax treatment with respect to the ISO.

 

24.   ISSUANCES OF SECURITIES.

 

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

 

25.   FRACTIONAL SHARES.

 

No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.

 

19



--------------------------------------------------------------------------------

 

26.   CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOs.

 

The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an employee of the Company
or an Affiliate at the time of such conversion. Such actions may include, but
not be limited to, extending the exercise period or reducing the exercise price
of the appropriate installments of such Options. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action. The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.

 

27.   WITHHOLDING.

 

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
exercise or acceptance of a Stock Right or in connection with a Disqualifying
Disposition (as defined in Paragraph 28) or upon the lapsing of any right of
repurchase, the Company may withhold from the Participant’s compensation, if
any, or may require that the Participant advance in cash to the Company, or to
any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of Common Stock or a promissory note,
is authorized by the Administrator (and permitted by law). For purposes hereof,
the fair market value of the shares withheld for purposes of payroll withholding
shall be determined in the manner provided in Paragraph 1 above, as of the most
recent practicable date prior to the date of exercise. If the fair market value
of the shares withheld is less than the amount of payroll withholdings required,
the Participant may be required to advance the difference in cash to the Company
or the Affiliate employer. The Administrator in its discretion may condition the
exercise of an Option for less than the then Fair Market Value on the
Participant’s payment of such additional withholding.

 

28.   NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

 

Each Key Employee who receives an ISO must agree to notify the Company in
writing immediately after the Key Employee makes a Disqualifying Disposition of
any shares acquired pursuant to the exercise of an ISO. A Disqualifying
Disposition is any disposition (including any

 

20



--------------------------------------------------------------------------------

 

sale) of such shares before the later of (a) two years after the date the Key
Employee was granted the ISO, or (b) one year after the date the Key Employee
acquired Shares by exercising the ISO. If the Key Employee has died before such
stock is sold, these holding period requirements do not apply and no
Disqualifying Disposition can occur thereafter.

 

29.   TERMINATION OF THE PLAN.

 

The Plan will terminate on 10 years after adoption, the date which is ten (10)
years from the earlier of the date of its adoption and the date of its approval
by the shareholders of the Company. The Plan may be terminated at an earlier
date by vote of the shareholders of the Company; provided, however, that any
such earlier termination shall not affect any Option Agreements or Stock Grant
Agreements executed prior to the effective date of such termination.

 

30.   AMENDMENT OF THE PLAN AND AGREEMENTS.

 

The Plan may be amended by the shareholders of the Company. The Plan may also be
amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Stock Rights granted under the Plan
or Stock Rights to be granted under the Plan for favorable federal income tax
treatment (including deferral of taxation upon exercise) as may be afforded
incentive stock options under Section 422 of the Code, and to the extent
necessary to qualify the shares issuable upon exercise or acceptance of any
outstanding Stock Rights granted, or Stock Rights to be granted, under the Plan
for listing on any national securities exchange or quotation in any national
automated quotation system of securities dealers. Any amendment approved by the
Administrator which the Administrator determines is of a scope that requires
shareholder approval shall be subject to obtaining such shareholder approval.
Any modification or amendment of the Plan shall not, without the consent of a
Participant, adversely affect his or her rights under a Stock Right previously
granted to him or her. With the consent of the Participant affected, the
Administrator may amend outstanding Option Agreements and Stock Grant Agreements
in a manner which may be adverse to the Participant but which is not
inconsistent with the Plan. In the discretion of the Administrator, outstanding
Option Agreements and Stock Grant Agreements may be amended by the Administrator
in a manner which is not adverse to the Participant.

 

31.   EMPLOYMENT OR OTHER RELATIONSHIP.

 

Nothing in this Plan or any Option Agreement or Stock Grant Agreement shall be
deemed to prevent the Company or an Affiliate from terminating the employment,
consultancy or director status of a Participant, nor to prevent a Participant
from terminating his or her own employment, consultancy or director status or to
give any Participant a right to be retained in employment or other service by
the Company or any Affiliate for any period of time.

 

21



--------------------------------------------------------------------------------

 

32.   GOVERNING LAW.

 

This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

 

22